UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5164



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALBERTO PARRA-MONTALVO, a/k/a Alberto Parra-
Servantes,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
Senior District Judge. (CR-05-151)


Submitted: June 15, 2006                       Decided: June 19, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, Winston-Salem, North Carolina, for
Appellant.   Angela Hewlett Miller, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Alberto       Parra-Montalvo         appeals     his   conviction          and

seventy-two month sentence imposed following a guilty plea to

conspiracy      to     distribute      at    least    five     kilograms     of     cocaine

hydrochloride,         a    violation       of   21   U.S.C.    §§    846,     841(a)(1),

841(b)(1)(A) (2000).           Parra-Montalvo’s attorney has filed a brief

in accordance with Anders v. California, 386 U.S. 739 (1967),

raising the argument that the sentence was not reasonable, but

stating that he finds no meritorious grounds for appeal.                                  The

Government did not file an answering brief, and although advised of

his    right    to     do    so,   Parra-Montalvo       did     not   file     a    pro   se

supplemental brief.

               As required by Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.                             The

district       court       sentenced    Parra-Montalvo         within    the       properly

calculated sentencing guidelines range, United States v. Green, 436

F.3d 449, 455-56 (4th Cir. 2006), and considered the factors

provided in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005).                               We

find    Parra-Montalvo’s           sentence      of   seventy-two       months      to    be

reasonable.       We therefore affirm his conviction and sentence.

               This court requires that counsel inform Parra-Montalvo,

in writing, of his right to petition the Supreme Court of the

United States for further review.                If Parra-Montalvo requests that

a petition be filed, but counsel believes that such a petition


                                            - 2 -
would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on Parra-Montalvo.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -